DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether claim 30 is an independent claim or dependent.  It is written like a dependent claim because it refers to a previous claim, claim 24, but it has a different preamble.  If it is independent it should include all the limitations set for in claim 24 without referring to claim 24 as a dependent claim does.  For prior art purposes claim 30 has been examined as a dependent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2008/023302 A1 to Groom.
With respect to claims 16 and 24, Groom discloses
a system (12) for distributing a stream of articles (parcels, [0002]) at a fix pitch (see [0022], 0025]) comprising: 
a belt assembly (Figs. 1, 18) comprising 
a plurality of belt segments (16) carrying a stream of articles, 
a sensor assembly comprising a plurality of sensors (26), 
a control system (24, see Fig. 1) interfacing with the belt assembly and the sensor assembly ([0020]), 
wherein the sensor assembly provides measurements of initial positions of each article of the stream of articles and transmits the measurements to the control system ([0020], [0024], claim 1)
wherein the control system utilizes the measurements to determine deficits of the initial positions to final positions for each article based on a predefined pitch value (claim 1, [0030]), and
wherein the control system controls a speed of the plurality of belt segments to provide the final positions for each article according to the predefined pitch value ([0024]-[0025]).

With respect to claim 17, Groom discloses wherein the control system calculates a deficit of an initial position with respect to a final position of a first article based on the predefined pitch value ([0024]).

With respect to claim 18, Groom discloses wherein the control system calculates and controls the speed of at least one belt segment in order to establish the fix pitch value for the first article ([0024] - [0025]).

With respect to claims 19 and 26, Groom discloses wherein the sensor system measures a length and a trailing gap length of the first article and transmits the length and trailing gap length to the control system ([0025], lines 3 and 5-8, in particular see where the length and gap information are “calculated”).

With respect to claim 20, Groom discloses wherein a first belt segment comprises a constant belt speed,  wherein a speed of a second belt segment is calculated based on the constant belt speed of the first belt segment, the deficit of the first article and a sum of the trailing gap length and a location of the trailing edge with respect to a center of the first article ([0025, lines 3 and 5-8).

With respect to claim 21, Groom discloses wherein the stream of articles comprises parcels or packages ([0002]).

With respect to claim 22, Groom discloses wherein the control system comprises a memory storing a look up table, the look up table comprising a plurality of belt speed sequences relating to different initial configurations of streams of articles ([0025], 12th line from the top and see Fig. 2 at 38, 50, 52 and 44).

With respect to claim 23, Groom discloses wherein the control system is configured to select one or more belt speed sequences based on the measurements provided by the sensor assembly to control the speed of the plurality of belt segments (see Fig. 2 at 38, 50, 52 and 44).


With respect to claim 25, Groom discloses calculating a deficit of the initial positions with respect to the final positions for each article utilizing measurements provided by a sensor assembly (see Fig. 2, 36-50 and Abstract teaching using an encoder as sensor providing article position).

With respect to claim 27, Groom discloses calculating the speed of the second belt segment utilizing the length and trailing gap length of each article (see Fig. 2 and 48-52).

With respect to claim 28, Groom discloses
wherein calculating the speed of the second belt segment is based on the deficit, a speed of the first belt segment and a sum of a trailing gap length of an article and a location of a trailing edge with respect to a center of the respective article

    PNG
    media_image1.png
    585
    580
    media_image1.png
    Greyscale
.

With respect to claim 29, Groom discloses
recognizing a configuration of the initial positions of the stream of articles, selecting a belt speed sequence stored in a look up table, and
controlling the speed of the second belt segment according to a selected belt speed sequence

    PNG
    media_image1.png
    585
    580
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Groom as set out above and U.S. Pat. No. 10,647,520 to Hartmann et al.
With respect to claim 30, Groom discloses all the claimed language but does not disclose a non-transitory computer readable medium comprising instructions that when executed by at least one processor perform a method as claimed in claim 24.
Hartmann teaches the use of a non-transitory computer readable medium comprising instructions that when executed by at least one processor perform a method not entirely unlike that of claim 24 (see claim Hartmann claim 24, also see [0010], lines 1-4).  It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Hartmann with the disclosure of Groom to have a more efficient operating system.  It is a matter of combining prior art elements according to known methods to yield predictable results, as shown in Hartmann.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651